    8:21-cv-00048-JFB-CRZ Doc # 6 Filed: 02/17/21 Page 1 of 1 - Page ID # 35




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

KENNETH D. LOWTHERJR., as parents and
next friend of their minor daughter, D.L.;
REBECCA L. LOWTHER, as parents and next                                  8:21-CV-48
friend of their minor daughter, D.L.; DONALD
SEDLACEK, as parents and next friend of their
minor daughter, T.S.; JENNIFER SEDLACEK,                       ORDER OF RECUSAL
as parents and next friend of their minor daughter,        REQUEST FOR REASSIGNMENT
T.S.; BRIAN SCOBEE, as parents and next
friend of their minor daughter, M.S.; and ANGIE
SCOBEE, as parents and next friend of their
minor daughter, M.S.;

                        Plaintiffs,

        vs.

BENNINGTON PUBLIC SCHOOL DISTRICT
BOARD OF EDUCATION, and DOES 1
THROUGH 50,

                        Defendants.


       This matter is before the Court on the Court’s own motion pursuant to 28 U.S.C. § 455(a),

which states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” Upon review of the parties and the record

in the above-designated case, the undersigned judge shall, and hereby does, recuse himself from

the above-designated case pursuant to 28 U.S.C. § 455(a).


       Dated this 17th day of February, 2021.

                                                       BY THE COURT:



                                                       _______________________
                                                       Brian C. Buescher
                                                       United States District Judge
